Citation Nr: 0324049	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an ear infection, or 
residuals thereof.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection residuals of a finger 
injury.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to service connection for lichen simplex.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


REMAND

The veteran served on active duty from November 1973 to November 
1975.

This case comes before the Board of Veterans' Appeals (Board) by 
means of a September 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied, inter alia, service connection 
for residuals of an ear infection, pain over the left shoulder, 
residuals of a finger injury, and residuals of a right wrist 
injury.  The veteran also appeals a September 2000 rating action 
that denied service connection for lichen simplex.

During the course of the veteran's appeal, there has been a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect to 
the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

In the present case, the veteran informed the RO that he had 
received treatment for his claimed service-connected disabilities 
at a Florida Department of Corrections facility identified as 
"M.H.C.F."  The veteran executed a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, authorizing the release of 
medical records from M.H.C.F. to the RO.  Thereafter, the RO was 
informed that the veteran had been released from the facility in 
March 1997 and that his records were forwarded to a facility 
identified as the North Lake Reception Center of the Florida 
Department of Corrections.  Thereafter, the RO requested medical 
records from the North Lake Reception Center.  In a response 
dated in June 1999, the North Lake Reception Center indicated 
that it could not honor other medical records releases other than 
a release in a form prescribed by the Department of Corrections.  
Attached to this response was a copy of the appropriate release 
form.  

Under VA's duty to assist claimants in obtaining evidence, VA 
will make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.   38 C.F.R. § 3.159(c) 
(2002).  In particular, VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department or 
agency, to include records from State or local governments, 
private medical care providers, current or former employers, and 
other non-Federal governmental sources.  Such reasonable efforts 
will generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up request.  
A follow-up request is not required if a response to the initial 
request indicates that the records sought do not exist or that a 
follow-up request for the records would be futile.  If VA 
receives information showing that subsequent requests to this or 
another custodian could result in obtaining the records sought, 
then reasonable efforts will include an initial request and, if 
the records are not received, at least one follow-up request to 
the new source or an additional request to the original source. 
38 C.F.R. § 3.159(c)(2).

The evidence received from the Florida Department of Corrections 
does not indicate that follow-up requests for information would 
be futile.  Rather, it appears that the records would be 
furnished if the appropriate release was received.  In this 
regard, in the Statements of the Case dated in October 2000 and 
March 2003, Supplemental Statement of the Case dated in March 
2003 and various correspondences from the RO, the veteran was 
told that the Florida Department of Correction was "unable to 
release medical records."  However, he was not informed that 
records from the Florida Department of Correction would be 
obtainable if he completed the appropriate release form. 

In light of VA's duty to assist the veteran, the RO should, on 
Remand, inform the veteran of VA's efforts to obtain records from 
the Florida Department of Correction.  In addition, the RO should 
supply the veteran a copy of the release authorization form 
obtained from the Florida Department of Correction in June 1999, 
so that the records may be obtained.  In this regard the 
appellant is advised that he must cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-Federal 
agency or department custodians.  He must provide enough 
information to identify and locate the existing records, 
including the person, company, agency, or other custodian holding 
the records; the approximate time frame covered by the records; 
and, in the case of medical treatment records, the condition for 
which treatment was provided.   38 C.F.R. § 3.159(c)(2)(i).  He 
must also authorize the release of existing records in a form 
acceptable to the person, company, agency, or other custodian 
holding the records; that is, he must authorize the release of 
records in a form acceptable to the Florida Department of 
Corrections.  38 C.F.R. § 3.159(c)(2)(i).

Based on the discussion above, this case is REMANDED for the 
following development:

1.  The RO should inform the veteran of VA's 
efforts to obtain records from the Florida 
Department of Corrections.  In addition, the 
RO should supply the veteran with a copy of 
the release authorization form obtained from 
the Florida Department of Correction in June 
1999.  The veteran should be advised that he 
could either obtain the records himself, or 
if he wishes the RO to attempt to obtain the 
records, he should execute the appropriate 
release form that would allow VA to obtain 
the records.  After securing the necessary 
release, the RO should obtain these records.

2.  The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further efforts to 
obtain those records would be futile, the RO 
should so indicate in the claims folder

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the veteran and the veteran's 
representative, if any, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



